430 Pa. 87 (1968)
Rape Appeal.
Supreme Court of Pennsylvania.
Argued March 13, 1968.
May 21, 1968.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*88 Carmen V. Marinaro, for appellant.
A.R. Cingolani, Jr., for appellee.
OPINION PER CURIAM, May 21, 1968:
The appellant-petitioner took an appeal from the order of the lower Court involving an election contest. This was error. The proper procedure was to file a petition for certiorari under Supreme Court Rule 68½ within thirty days from the date of the order sought to be reviewed. No petition was filed within the thirty-day time limit. Thereafter, a petition was filed by the petitioner-appellant, Harold H. Rape, for allowance of an appeal nunc pro tunc under Rule 68½. We find no merit in this petition.
Petition denied and appeal quashed.
Mr. Justice MUSMANNO dissents.